DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II and III respectively, there being no allowable generic or linking claim.  Claims 1-21 are elected as being drawn to group I.  Election was made without traverse in the reply filed on 01/12/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-5, 8, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovalle (US Pub. No. 2018/0096752 A1) in view of Romanik (US Pub. No. 2007/0026926 A1).
As per claim 1, Ovalle teaches a ticket issuer server for providing a digital instant lottery ticket on a digital ledger (abstract and paragraphs [0065], [0085], and [0126] lottery game, including instant, provided via a server system), the ticket issuer server comprising a processor circuit and a memory coupled to the processor circuit, wherein the memory comprises computer program instructions that, when executed by the processor circuit (paragraphs [0239] and [0241])), cause the ticket issuer server to perform operations comprising: encrypting a prize code with the encryption key to provide an encrypted prize code (paragraphs [0336], [0602]-[0603], and [0607]-[0608] information pertaining to the ticket, including numbers selected which comprise a prize code since the numbers are used to determine a prize amount won, are encrypted); creating an object representing the digital instant lottery ticket (paragraphs [0592]-[0593], [0596]-[0597], and [0603] ticket information is stored as blockchain objects in a digital ledger); and storing the object in the digital ledger (paragraphs [0592]-[0593], [0596]-[0597], and [0603] ticket information is stored as blockchain objects in a digital ledger).  Ovalle does not teach obtaining an encryption key from a key issuer.  However, Romanik teaches an instant lottery game (abstract) comprising a ticket (Fig. 1) wherein an encryption key is obtained by a key issuer and used to encrypt ticket information (Fig. 2 and paragraphs [0023]-[0024] see lottery authority which generates a key and provides it to a ticket issuing machine to encrypt ticket information) wherein information includes outcome and winning increment for the ticket (paragraph [0023]).  Hence, it would have been 
As per claim 2, Ovalle teaches a server wherein the digital ledger comprises a blockchain infrastructure that supports execution of smart contracts, wherein the digital instant lottery ticket comprises a smart contract instant lottery ticket (SILT), and wherein the object comprises a smart contract, and wherein storing the object in the digital ledger comprises publishing the smart contract to the blockchain infrastructure (paragraphs [0592]-[0593], [0596]-[0597], and [0603] ticket information is stored as blockchain objects in a digital ledger).
As per claim 3, Ovalle teaches a server wherein the object includes a ticket owner address attribute (paragraph [0602] see owner information).  Ovalle does not teach the objecting including a ticket issuer address attribute, a key issuer address attribute and the encrypted prize code.  However, Romanik teaches an instant lottery game (abstract) comprising a ticket (Fig. 1) wherein an encryption key is obtained by a key issuer and used to encrypt ticket information (Fig. 2 and paragraphs [0023]-[0024] see lottery authority which generates a key and provides it to a ticket issuing machine to encrypt ticket information) wherein information includes outcome and winning increment for the ticket as well as issuing authority (paragraph [0023]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ovalle with Romanik, since Ovalle is modifiable to include all needed information in order to verify the owner of the ticket and the issuers in order to ascertain the ticket is awarded and paid by the proper entities for the proper amount.
As per claim 4, Ovalle teaches a server wherein the operations further comprise: generating a hash of the encryption key (paragraph [0603] see merkle tree hash); encrypting the encryption key to provide an encrypted encryption key (paragraph [0603] see merkle tree hash); and storing the hash of 
As per claim 5, Ovalle teaches a server wherein the encryption key comprises a public key of the key issuer (PubKeyKI) that is associated with a private key of the key issuer (PrivKeyKI), and wherein encrypting the encryption key comprises encrypting the encryption key using a public key of the ticket issuer (PubKeyTI) that is associated with a private key of the ticket issuer (PrivKeyTI) (paragraphs [0606]-[0607] uses public-private key encryption).
As per claim 8, Ovalle teaches a server wherein the smart contract comprises a constructor function that sets values of the ticket owner address (paragraph [0602] see owner information).  Ovalle does not teach the objecting including a ticket issuer address attribute, a key issuer address attribute and the encrypted prize code.  However, Romanik teaches an instant lottery game (abstract) comprising a ticket (Fig. 1) wherein an encryption key is obtained by a key issuer and used to encrypt ticket information (Fig. 2 and paragraphs [0023]-[0024] see lottery authority which generates a key and provides it to a ticket issuing machine to encrypt ticket information) wherein information includes outcome and winning increment for the ticket as well as issuing authority (paragraph [0023]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Ovalle with Romanik, since Ovalle is modifiable to include all needed information in order to verify the owner of the ticket and the issuers in order to ascertain the ticket is awarded and paid by the proper entities for the proper amount.
As per claim 20, Ovalle teaches  server wherein the smart contract comprises a plurality of prize codes, wherein each prize code can be revealed separately (paragraph [0602] indicates numbers as in plural which would be revealed separately to avoid overlap and therefore making them unreadable).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10931457 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention regarding a lottery game implemented via a blockchain smart contract system (claim 1) comprising a key from a key issuers (claim 4) which is used to generate a hash value (claim 1) comprising player information (claim 1) and keys (claim 4) for use in a digital ledger (claim 1) comprising blockchains (claim 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henderson et al. (US Pub. No. 2002/0188845 A1) teaches an encryption method for electronic documents comprising an issuer sending the document to be encrypted, using a key, by a guarantor module.
Yoshino et al. (US Pub. No. 2003/0120611 A1) teaches a ticket issuers which issues encrypted tickets.
Finnochio (US Pub. No. 2004/0176154 A1) teaches a gaming system comprising tickets wherein prize information is encrypted into the ticket.
Irwin, Jr. (US Pub. No. 2005/0262338 A1) teaches a gaming system comprising a ticket issuer which generates a ticket and send the information to gaming machine for use.

Katz et al. (US Pub. No. 2018/0247191 A1) teaches a gaming system comprising a lottery game implemented via smart contracts and cryptocurrency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.